Case: 10-50219 Document: 00511288510 Page: 1 Date Filed: 11/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 9, 2010

                                       No. 10-50219                         Lyle W. Cayce
                                                                                 Clerk

KEVIN CANNON,

                                                          Plaintiff - Appellant

v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant - Appellee




                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 1:08-cv-848


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
PER CURIAM:*
       Kevin Cannon alleges numerous health problems stemming mostly from
his weight of 523 pounds. Believing that his ailments render him disabled under
the Social Security Act (“the Act”), Cannon applied for benefits under Titles II
and XVI. The Social Security Administration denied his claims, and Cannon
appealed to an administrative law judge (“ALJ”). After considering Cannon’s
testimony, as well as testimony of a vocational expert, and after reviewing a


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50219 Document: 00511288510 Page: 2 Date Filed: 11/09/2010



                                 No. 10-50219

lengthy record that included reports from at least six different experts who had
examined Cannon, the ALJ made several findings and concluded that Cannon
is not disabled under the Act. Cannon appealed to the district court, which
referred the matter to a magistrate judge. The magistrate judge concluded that
the ALJ applied the proper legal standard, and that the ALJ’s decision was
supported by substantial evidence. The district court affirmed the magistrate’s
report and recommendations over Cannon’s objections.
      Cannon timely appealed, arguing that the ALJ erred in three ways. First,
Cannon argues that the ALJ did not give proper weight to the opinion of
Cannon’s treating physician. Second, Cannon argues that the ALJ’s findings as
to Cannon’s residual functional capacity are not consistent with the medical
evidence in the record. Third, Cannon argues that the ALJ’s determination is
not consistent with the testimony of the vocational experts who testified that
Cannon could perform no jobs given his alleged disability.
      We have reviewed the record carefully and conclude that the ALJ applied
the correct legal standard and reached a decision supported by substantial
evidence. Although not every expert agreed as to Cannon’s precise abilities and
limitations, the “Commissioner’s decision is granted great deference and will not
be disturbed unless the reviewing court cannot find substantial evidence in the
record to support the Commissioner’s decision or finds that the Commissioner
made an error of law.” Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).
                                                                  AFFIRMED.




                                       2